acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc dom it a cgabrysh tl-n-5179-97 date date sca released to district_counsel brooklyn cc ner brk attn patricia riegger from assistant chief_counsel cc dom it a income_tax and accounting __________________________________________________________________________ subject significant service_center advice - fraud_penalty based on earned_income_credit this responds to your undated request for significant advice forwarded by an electronic mail message dated date in connection with questions posed by the civil_fraud coordinator examination_division of the brookhaven service_center as explained below we agree with the conclusions reached in your request for significant advice disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the questions discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue sec_1 does the disallowance of an earned_income_credit eic under sec_32 of the internal_revenue_code result in a statutory deficiency may the civil_fraud penalty under sec_6663 of the code be asserted when a fraudulent eic claim is made assuming the civil_fraud penalty under sec_6663 can be asserted when a fraudulent eic claim is made how is the amount of the underpayment determined when the correct_tax is zero and the service has not issued a refund of the falsely claimed eic how is the amount of the underpayment determined when the service has issued a refund conclusion sec_1 based on the facts described below the disallowance of an eic results in a statutory deficiency based on the facts described below the civil_fraud penalty under sec_6663 may be asserted when a fraudulent eic claim is made if there is an underpayment_of_tax attributable to fraud based on the facts described below the underpayment_of_tax for purposes of calculating the civil_fraud penalty is determined under the formula prescribed in sec_6664 and the regulations thereunder under that formula the eic under sec_32 should be treated in the same manner as the sec_31 and sec_33 credits the amount of the underpayment will be affected by whether or not the service has issued a refund for the falsely claimed eic facts the service_center has received numerous form_1040 series returns that appear to have a pattern of falsely claimed items of income and deductions in order to falsely obtain refunds of the eic in a typical scenario a taxpayer previously a non-filer files a timely return and delinquent returns for and on each return the taxpayer falsely reports earned_income that is reduced by the standard_deduction and sufficient exemptions to eliminate any_tax due sometimes a taxpayer will report self-employment_tax with respect to the earned_income attributable to self-employment_income the taxpayer also falsely claims the eic the taxpayer does not claim any credits for withholding or estimated_tax payments it appears that the correct_tax is zero including self-employment_tax and the correct eic is zero discussion does the disallowance of an eic under sec_32 of the code result in a statutory deficiency sec_32 provides for the eic sec_6211 defines a deficiency as follows a in general --for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter sec_41 sec_42 sec_43 and sec_44 the term deficiency means the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made for purposes of determining the amount of a deficiency sec_6211 provides that the eic is treated as a negative tax sec_6211 states for purposes of subsection a -- a any excess of the sum of the credits allowable under sec_32 and sec_34 over the tax imposed by subtitle a determined without regard to such credits and b any excess of the sum of such credits as shown by the taxpayer on his return over the amount shown as the tax by the taxpayer on such return determined without regard to such credits shall be taken into account as negative amounts of tax the statutory requirements can be summarized by the following formulas a tax shown less eic shown tax on return b correct_tax less correct eic tax imposed c tax imposed less tax on return deficiency within your request for significant advice you provided two examples that are correct applications of sec_6211 in the first general example the correct_tax is dollar_figure the correct eic is zero the taxpayer shows no tax on the return and the taxpayer claims a dollar_figure eic a deficiency is computed using the formulas as follows a tax shown less eic shown tax shown on return b correct_tax big_number less correct eic tax imposed big_number c tax imposed big_number less tax on return deficiency big_number in the second example applicable to the cases under consideration the correct_tax is zero including self- employment_tax the correct eic is zero the taxpayer shows no tax on the return including self-employment_tax and the taxpayer falsely claims a dollar_figure refund solely attributable to the eic the deficiency would be computed as follows a tax shown less eic shown tax shown on return b correct_tax less correct eic tax imposed c tax imposed less tax on return deficiency we note that sec_6213 provides exceptions to the restrictions on making assessments one of which is for assessments arising out of mathematical or clerical errors with respect to taxpayers who do not report self-employment_tax with respect to the earned_income attributable to self-employment_income you should be aware that sec_6213 provides that a mathematical_or_clerical_error includes an entry on a return claiming the credit under sec_32 with respect to net_earnings_from_self-employment described in sec_32 to the extent the tax imposed by sec_1401 relating to self-employment_tax on such net_earnings has not been paid this provision applies with respect to returns the due_date for which without regard to extensions is more than days after date may the civil_fraud penalty under sec_6663 of the code be asserted when a fraudulent eic claim is made sec_6663 provides that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud we see no reason why the civil_fraud penalty under sec_6663 should not apply to a falsely claimed eic if it causes an underpayment as defined in sec_6664 or the formula prescribed in sec_1_6664-2 of the income_tax regulations assuming the civil_fraud penalty under sec_6663 can be asserted when a fraudulent eic claim is made how is the amount of the underpayment determined when the correct_tax is zero and the service has not issued a refund of the falsely claimed eic how is the amount of the underpayment determined when the service has issued a refund sec_6664 provides that for purposes of this part which includes sec_6663 the term underpayment means the amount by which any_tax imposed by this title title 26-internal revenue code exceeds the excess of a the amount shown as the tax by the taxpayer on his the sum of-- return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made for purposes of paragraph the term rebate means so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed was less than the excess of the amount specified in paragraph over the rebates previously made sec_1_6664-2 provides in part that an underpayment for purposes of sec_6663 means the amount by which any income_tax imposed under subtitle a as defined in sec_1_6664-2 exceeds the excess of the sum of-- i the amount shown as the tax by the taxpayer on his return as defined in sec_1_6664-2 plus ii amounts not so shown previously assessed or collected without assessment as defined in sec_1_6664-2 over the amount of rebates made as defined in sec_1 e the regulations also provide that the definition of underpayment also may be expressed by the following equation underpayment w - x y - z w the amount of income_tax imposed x the amount shown as the tax by the taxpayer on his return y amounts not so shown previously assessed or collected without assessment z the amount of rebates made sec_1_6664-2 provides that the amount of income_tax imposed is the amount of tax imposed on the taxpayer under subtitle a for the taxable_year determined without regard to the credits for tax withheld under sec_31 relating to tax withheld on wages and relating to tax withheld at source on nonresident_aliens and foreign_corporations payments of tax or estimated_tax by the taxpayer any credit resulting from the collection of amounts assessed under sec_6851 as the result of a termination_assessment or sec_6861 as the result of a jeopardy_assessment and any_tax that the taxpayer is not required to assess on the return such as the tax imposed by sec_531 on the accumulated_taxable_income of a corporation sec_1_6664-2 defines the amount shown as the tax by the taxpayer on his return as the tax_liability shown by the taxpayer on his return determined without regard to the items listed in sec_1_6664-2 and except that it is reduced by the excess of i the amounts shown by the taxpayer on his return as credits for tax withheld under sec_31 relating to tax withheld on wages and sec_33 relating to tax withheld at source on nonresident_aliens and foreign_corporations as payments of estimated_tax or as any other_payments made by the taxpayer with respect to a taxable_year before filing the return for such taxable_year over ii the amounts actually withheld actually paid as estimated_tax or actually paid with respect to a taxable_year before the return is filed for such taxable_year sec_1_6664-2 provides that amounts not so shown previously assessed means only amounts assessed before the return is filed that were not shown on the return such as termination assessments under sec_6851 and jeopardy assessments under sec_6861 made prior to the filing of the return for the taxable_year the amount collected without assessment is the amount by which the total of the credits allowable under sec_31 relating to tax withheld on wages and sec_33 relating to tax withheld at source on nonresident_aliens and foreign_corporations estimated_tax payments and other_payments in satisfaction of tax_liability made before the return is filed exceed the tax_shown_on_the_return provided such excess has not been refunded or allowed as a credit to the taxpayer sec_1_6664-2 defines rebate as so much of an abatement credit refund or other repayment as was made on the ground that the tax imposed was less than the excess of the sum of-- return plus i the amount shown as the tax by the taxpayer on his ii amounts not so shown previously assessed or collected without assessment over rebates previously made example of sec_1_6664-2 shows how to calculate the amount of underpayment in a situation involving overstated estimated_tax payments on form_1040 filed for tax_year taxpayer correctly reported a tax_liability of dollar_figure and incorrectly reported estimated_tax payments of dollar_figure taxpayer received a refund of dollar_figure the correct amount of estimated_tax payments was only dollar_figure for purposes of determining the amount of the underpayment subject_to a penalty under sec_6662 or sec_6663 the tax_shown_on_the_return is dollar_figure reported tax_liability of dollar_figure reduced by the overstated estimated_tax of dollar_figure dollar_figure minus dollar_figure the underpayment is dollar_figure determined as follows tax imposed under subtitle a tax shown on return tax previously assessed or collected without assessment none amount of rebates made none balance dollar_figure underpayment dollar_figure dollar_figure dollar_figure if the facts of example were the same except that no refund was made the underpayment would be dollar_figure determined as follows tax imposed under subtitle a tax shown on return tax previously assessed or collected without assessment dollar_figure amount of rebates made none balance dollar_figure underpayment dollar_figure dollar_figure dollar_figure in this situation the amount collected without assessment is dollar_figure dollar_figure minus dollar_figure the amount of the total of the credits allowable under sec_31 and sec_33 estimated_tax payments and other_payments in satisfaction of tax_liability made before the return is filed is dollar_figure the tax_shown_on_the_return is dollar_figure sec_1_6664-2 does not specifically address the effect of sec_32 credits on the calculation of an underpayment nevertheless we believe the sec_32 credit should be treated in the same manner as the sec_31 and sec_33 credits within the formula prescribed in sec_1_6664-2 sec_32 is one of the refundable credits contained in subpart c part iv subchapter_a chapter of subtitle a of the code other credits contained in that subpart include sec_31 tax withheld on wages and sec_33 tax withheld at source on nonresident_aliens and foreign_corporations accordingly in sec_1_6664-2 the amount of income_tax imposed should be determined without regard to the sec_32 credit the amount shown as the tax by the taxpayer on his return should be determined without regard to the sec_32 credit except that it should be reduced by the excess of the amount shown by the taxpayer as a sec_32 credit over the actual amount of the sec_32 credit the amount collected without assessment should include the amount by which the allowable sec_32 credit exceeds the tax_shown_on_the_return provided such excess has not been refunded or allowed as a credit to the taxpayer within your request for significant advice you provided two examples that demonstrate how the status of a refund may affect the calculation of an underpayment as discussed above the formula for computing an underpayment is underpayment w - x y - z w the amount of income_tax imposed x the amount shown as the tax by the taxpayer on his return y amounts not so shown previously assessed or collected without assessment z the amount of rebates made in the following examples the correct_tax is zero including self-employment_tax the correct eic is zero the taxpayer shows no tax on the return including self-employment_tax and the taxpayer falsely claims a dollar_figure refund solely attributable to the eic in the first example the refund was not made to the taxpayer in the second example the refund was made to the taxpayer example underpayment when refund not made underpayment w - x y - z w x dollar_figure y dollar_figure z underpayment - dollar_figure dollar_figure - underpayment example underpayment when refund made underpayment w - x y - z w x dollar_figure y z underpayment - dollar_figure - underpayment dollar_figure in example where the service has not issued a refund there is no underpayment_of_tax therefore the service may not impose a civil_fraud penalty we note that this memorandum does not address the application of criminal penalties to the facts of example see eg sec_7206 and sec_7207 in example where the service has issued a refund there is an underpayment and the service may impose the civil_fraud penalty if the underpayment is due to fraud if you have any questions concerning issue please contact peter cohn at if you have any questions concerning issue sec_2 and please contact celia gabrysh at assistant chief_counsel income_tax and accounting by s robert j basso acting senior technician reviewer branch
